Citation Nr: 1732561	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to service connection for bilateral upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967 and from July 1968 to August 1968.  The Veteran had service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2015, May 2016 and November 2016 for further development.

The May 2016 Board decision rendered a final decision denying a rating greater than 50 percent for service-connected psychiatric disorder and remanded the matter of entitlement to an earlier effective date for the grant of service connection for such psychiatric disorder to the RO for issuance of a statement of the case on that matter.  After the statement of the case was issued on that matter by the RO in July 2016, the Veteran did not perfect an appeal of that issue and so, as the Board noted in November 2016, it is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Right or left upper extremity peripheral neuropathy has not been diagnosed at any point during the appeal period.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim(s) being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may also be granted presumptively, under certain circumstances, for early onset peripheral neuropathy based on herbicide exposure or presumed herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records are silent for any findings related to a bilateral upper extremity peripheral neuropathy; and, on an illegibly dated service discharge examination and on service examinations in May 1968 and April 1972, the Veteran denied having or having had neuropathy symptoms, and he was neurologically normal.  Post service, there is no objective finding of bilateral upper extremity peripheral neuropathy at any point during the appeal period..  

Outpatient treatment records of February 1972 show the Veteran had been in the VA hospital from November 1971 to December 1971 for pains in the spine and numbness and tingling in the arms.  However, neurologic exam and EMG testing were normal.  A March 1972 record showing a negative myelogram.  

The Veteran was seen by Neurology and his PCP numerous times between 2008 and 2010.  In this regard, a December 2008 Neurology record shows the Veteran complained that his leg and arm muscles tighten up but neurologic exam revealed normal upper extremity motor, sensory and reflex exams; while an assessment of peripheral neuropathy was noted, it was not specified which extremities but his exam indicated findings of neuropathy only in the lower extremities.  A June 2009 Neurology consult showed a normal upper extremity exam; and, in December 2009 and June 2010 he was noted to have worsening paresthesias but there was no indication what extremities were involved.  Records of October 2010 noted the paresthesias was in the feet.  

In a November 2016 Statement the Veteran stated he was seeking service connection for peripheral neuropathy associated with exposure to Agent Orange.  In a December 2009 Notice of Disagreement (NOD) the Veteran claimed that he sought treatment for neuropathy as early as 1967 at the San Francisco VAMC, then at the Reno VAMC, Phoenix VA and then at the Tucson VA.  In the NOD, the Veteran stated "I would suggest that you go back and review the records more thoroughly to note the complaints I made at that time regarding my leg pain and numbness;" however, there is no mention of any upper extremity symptoms.  

On VA examination in July 2015, the examiner indicated that the Veteran has a bilateral lower extremity peripheral neuropathy which is due to his service-connected diabetes mellitus.  However, sensory examination of the Veteran's upper extremities was normal, as were special tests for median nerve impairment.  Additionally, all upper extremity nerve and radicular groups were tested and found to be normal.  The examining neurologist stated that the Veteran had no evidence for an upper extremity neuropathy on examination.  

On VA examination in April 2017, the examiner reviewed all available records including the Veteran's lay assertions, service treatment records and VA outpatient treatment records and found that no current diagnosis of an upper extremity neurological disorder was warranted.  The examiner noted there is no indication that the Veteran was reporting any upper extremity symptoms.  He noted that at the time of the Veteran's January 2013 VA examination for diabetes, the examiner indicated that the Veteran had a diagnosis of diabetes since 2011 and indicated no evidence of diabetic neuropathy at that time.  Further, in the July 2015 VA Peripheral Nerve examination, that examiner did indicate that the Veteran was reporting numbness and tingling in the arms from the shoulders into all fingers but found there was no evidence on neurologic examination of a radicular or peripheral nerve problem in the upper extremities.  The examiner noted that the neurologist in July 2015 specifically stated "there is no neurologic diagnosis in the upper extremities...".  

Therefore, the examiner concluded, review of records suggests that even though the Veteran at times has reported subjective numbness and tingling in the upper extremities, no neurologic disorder of the upper extremities has been identified.  An EMG completed of the upper extremities in 1971 was normal and his upper extremity clinical exams have been normal through the years.  In most of the provider notes, there is no mention of upper extremity symptomatology, just lower extremity.  Therefore, there is no neurologic disorder of the upper extremity diagnosed that had its onset during service or is otherwise medically related to service[particularly including presumed in-service herbicide exposure].

Based on the evidence above, the Board finds that service connection is not warranted for peripheral neuropathy of either the Veteran's right or left upper extremity, as the preponderance of the evidence indicates that the Veteran has not had any peripheral neuropathy of either upper extremity at any time since the claim was filed in September 2009.  The examination reports noted above make that clear.  Indeed, the examiner in July 2015 found that there was no evidence of an upper extremity neuropathy on examination.  Also, the examiner in April 2017 reviewed the Veteran's records in detail and noted that no neurologic disorder of the Veteran's upper extremities had been identified, and that the Veteran's clinical examinations had been normal throughout the years.  That examiner concluded that no current diagnosis of an upper extremity neurological disorder is warranted.  In doing so, the examiner considered all of the lay and medical evidence of record in detail and a review of the file shows the considered facts were accurate.  Therefore, the Board places great probative value on the opinions.  

In sum, the competent evidence of record shows that the Veteran has not been diagnosed with bilateral upper extremity peripheral neuropathy at any time during the appeal period.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The Board acknowledges that the Veteran has at times, reported symptomatology suggestive of bilateral upper extremity peripheral neuropathy.  However, the objective medical evidence contemporaneous to the reported symptoms consistently showed no objective findings of bilateral upper extremity peripheral neuropathy.  The Board places greater probative weight on the objective findings rendered after physical examinations, than the reported subjective symptoms.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Service connection for bilateral upper extremity peripheral neuropathy is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


